United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1644
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Norris Deshon Andrews

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                           Submitted: February 15, 2021
                             Filed: August 13, 2021
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and ARNOLD, Circuit Judges.
                             ____________

PER CURIAM.

       A jury convicted Norris Deshon Andrews with being a felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). After concluding that
the Armed Career Criminal Act (ACCA) enhancement applied to Andrews, the
district court1 imposed a sentence of 262 months’ imprisonment and 5 years’
supervised release. As a special condition of supervised release, the court prohibited
Andrews from gambling. On appeal, Andrews challenges the enhancement of his
sentence under the ACCA and the special condition of supervised release. We affirm.

                                    I. Background
       On June 20, 2018, a grand jury indicted Andrews for being a felon in
possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The
indictment alleged that Andrews was previously convicted of six felonies:
third-degree assault in 2006, fleeing a police officer in a motor vehicle in 2009, two
second-degree assaults in 2011, fourth-degree assault on a correctional employee with
demonstrable bodily harm in 2013, and second-degree burglary of a dwelling in 2016.

       Andrews stipulated that he was a convicted felon prohibited from possessing
a firearm. Thus, the government did not present evidence at trial regarding Andrews’s
criminal history. After a nine-day jury trial in which Andrews represented himself,
the jury found Andrews guilty of being a felon in possession of a firearm.

       On March 16, 2020, the district court applied the ACCA sentencing
enhancement based on Andrews’s conviction for third-degree assault and two
convictions for second-degree assault. The court calculated a range of 262 to 327
months’ imprisonment and imposed a 262-month sentence and 5-year term of
supervised release. In addition, the court imposed a special condition of supervised
release prohibiting Andrews from gambling. Andrews appeals.




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-
                                   II. Discussion
      Andrews argues that the district court erred twice in his sentencing by
(A) concluding that the ACCA sentencing enhancement applies and (B) imposing a
special condition of supervised release that prohibits Andrews from gambling.

                               A. ACCA Enhancement
       Andrews argues that the district court erred by applying the ACCA sentencing
enhancement because (1) there is not sufficient proof that he was convicted of three
ACCA-qualifying offenses and (2) his convictions for second-degree assault and
third-degree assault are not qualifying offenses. We hold that the district court did not
clearly err by finding that Andrews was convicted once for third-degree assault and
twice for second-degree assault and that these three convictions trigger application
of the ACCA enhancement to Andrews’s sentence.

       A defendant who is convicted for felony possession of a firearm under § 922(g)
and has three previous “violent felony” convictions “committed on occasions
different from one another” becomes subject to a mandatory minimum sentence of
imprisonment of 15 years. 18 U.S.C. § 924(e)(1).

                               1. Proof of Convictions
       Andrews argues that the government did not establish that he had three
qualifying convictions with sufficient proof. The government responds that Andrews
did not make specific and clear objections to the fact of his convictions, and thus,
effectively admitted them. But even assuming that Andrews properly objected to the
fact of his convictions listed in the Presentence Investigation Report (PSR), the
district court did not clearly err by finding that Andrews had two convictions for
second-degree assault and one for third-degree assault.

      At sentencing, the government has the “burden of proving the fact of a
[defendant’s prior] conviction” by a preponderance of the evidence. United States v.

                                          -3-
Evans, 285 F.3d 664, 674 (8th Cir. 2002); see also United States v. Poor Bear, 359
F.3d 1038, 1041 (8th Cir. 2004). We review the district court’s “factual findings
regarding a defendant’s prior conviction. . . . for clear error.” United States v. Birdine,
515 F.3d 842, 844 (8th Cir. 2008). In making its factual findings, the “court may
consider any evidence in its sentencing determination that has sufficient indicia of
reliability to support its probable accuracy.” United States v. Urbina-Mejia, 450 F.3d
838, 840 (8th Cir. 2006) (quoting United States v. Marshall, 411 F.3d 891, 894 (8th
Cir. 2005)).

       The evidence supports the existence of three convictions. In its sentencing
memorandum, the government cited the Minnesota Court of Appeals’ decision
affirming Andrews’s two convictions for second-degree assault. See State v. Andrews,
Nos. A11-2200, A11-2201, 2012 WL 5834450 (Minn. Ct. App. Nov. 19, 2012). The
government also attached to its sentencing memorandum a copy of Andrews’s
petition to proceed pro se in that case.

      Andrews also attempts to challenge those convictions by arguing that his Sixth
Amendment right to counsel was violated. See infra Part II(A)(2)(a)(iii). Andrews’s
argument necessarily concedes that he participated in a trial in which he represented
himself and was convicted. He thus attempts what amounts to a collateral attack on
the convictions themselves rather than a challenge to the fact of the convictions.

      In addition, the parties jointly filed four exhibits prior to the sentencing
hearing, which they expressly “agree[d] that the [c]ourt [could] consider . . . for
purposes of sentencing.” Joint Sent’g Exs. at 1, United States v. Andrews, No.
0:18-cr-00149-SRN-DTS-1 (D. Minn. 2020), ECF No. 313. The four exhibits
included transcripts from the proceedings, in which Andrews was convicted for two
counts of second-degree assault, and Andrews’s stipulation to the fact that he was
“convicted in 2006 of assault in the third degree.” Joint Sent’g Exs., Ex. 4, at 11,



                                           -4-
United States v. Andrews, No. 0:18-cr-00149-SRN-DTS-1 (D. Minn. 2020), ECF No.
313-4.

      The district court, thus, did not clearly err in finding that Andrews had two
second-degree-assault convictions and one for third-degree assault.2

                2. Are the Assault Convictions Qualifying Offenses?
       We agree with the district court that Andrews’s two convictions for second-
degree assault and one conviction for third-degree assault qualify as ACCA offenses.3
We review a district court’s determination of whether a prior conviction is a predicate
offense de novo. Birdine, 515 F.3d at 844. Under the ACCA, a “violent felony” is
“any crime punishable by imprisonment for a term exceeding one year,” if that crime
is one enumerated by statute or “has as an element the use, attempted use, or
threatened use of physical force.” 18 U.S.C. § 924(e)(2)(B).

                  a. The Two Second-Degree Assault Convictions
      The Eighth Circuit has held that Minnesota second-degree assault qualifies as
a “violent felony” under the ACCA. United States v. Lindsey, 827 F.3d 733, 740
(8th Cir. 2016). However, Andrews argues that his two convictions cannot constitute
predicate offenses because (i) the district court violated his Sixth Amendment right


      2
        Andrews argues that the court improperly relied on evidence outside the
record in making its factual finding. We disagree and note that the district court is
entitled to rely on any evidence at sentencing so long as it is supported by a
“sufficient indicia of reliability to support its probable accuracy.” United States v.
Fleck, 413 F.3d 883, 894 (8th Cir. 2005) (cleaned up). Accordingly, Andrews’s
motion to strike portions of the government’s brief (which was filed on July 29, 2020)
on this basis is denied.
      3
       Because only three qualifying offenses are required for the enhancement to
apply, we do not address Andrews’s arguments that Minnesota fourth-degree assault
and second-degree burglary are not “violent felonies.”

                                         -5-
to a jury trial, (ii) the district court erroneously relied on an unpublished court of
appeals opinion outside the record, and (iii) the two convictions were obtained in
violation of his Sixth Amendment right to counsel.

                      i. Sixth Amendment Right to a Jury Trial
       To constitute two separate ACCA predicate offenses, the two second-degree
assaults must have occurred “on occasions different from one another.” 18 U.S.C.
§ 924(e)(1). Andrews argues that the district court violated his Sixth Amendment
right to a jury by concluding that they did. However, Andrews also acknowledges that
we have rejected this argument. United States v. Wyatt, 853 F.3d 454, 458–59 (8th
Cir. 2017). “It is a cardinal rule in our circuit that one panel is bound by the decision
of a prior panel.” Owsley v. Luebbers, 281 F.3d 687, 690 (8th Cir. 2002) (per curiam)
(“We therefore are not free to avoid the clear holding of the [Wyatt] court.”).
Knowing this, Andrews “raises the issue solely to preserve it for further review.”
Appellant’s Br. at 25. Accordingly, Andrews’s convictions for second-degree assault
are not disqualified for this reason.

                      ii. The Minnesota Court of Appeals’ Opinion
       Next, Andrews argues that the district court erred by relying on the Minnesota
Court of Appeals’ decision, Andrews, 2012 WL 5834450, which affirmed Andrews’s
two convictions, to find that Andrews committed the second-degree assaults on
different occasions. He contends, “[b]ecause the sole basis for the district court’s fact-
finding here was an unpublished court of appeals opinion that was not part of this
record, it . . . must be reversed.” Appellant’s Br. at 26. He does not directly dispute
the facts contained in the opinion. Rather, he maintains that the opinion was not
reliable as evidence.

       Our precedent is clear that “a district court has wide discretion at sentencing
as to the kind of information considered or its source.” United States v. Clark, 932
F.3d 1064, 1066 (8th Cir. 2019) (cleaned up). The sentencing court can “consider

                                           -6-
relevant information without regard to its admissibility under the rules of evidence
applicable at trial, provided that the information has sufficient indicia of reliability
to support its probable accuracy.” Id. at 1067 (citation omitted); see also supra note 2.

      Here, the district court did not err by relying on the Minnesota Court of
Appeals’ decision for its factual determinations. That court’s opinion was reliable
documentation that Andrews had in fact been convicted for two counts of second-
degree assault. Notably, Andrews does not dispute the facts set forth in that opinion,
only the propriety of the court’s reliance on those facts. Additionally, there is no
evidence that the record in this case conflicts with that appellate decision.

                                   iii. Right to Counsel
       Andrews also argues that his two state convictions for second-degree assault
do not qualify as predicate ACCA offenses because they were obtained in violation
of his Sixth Amendment right to counsel. The government replies that Andrews may
not collaterally attack the validity of the state convictions. The government is correct.

       The Supreme Court has held that prior convictions used for sentencing under
the ACCA cannot be collaterally attacked, save for one narrow exception. Custis v.
United States, 511 U.S. 485, 487 (1994). This sole exception occurs when the alleged
constitutional violation “result[s] from the failure to appoint counsel at all.” Id. at 496
(emphasis added) (refusing “to extend the right to attack collaterally prior convictions
used for sentence enhancement beyond the right to have appointed counsel
established in Gideon [v. Wainwright, 372 U.S. 335 (1963)]”); see also Daniels v.
United States, 532 U.S. 374, 377 (2001) (“Custis bars federal habeas review of the
validity of a prior conviction used for federal sentencing enhancement unless the
petitioner raises a claim under Gideon . . . .” (cleaned up)); Partee v. Hopkins, 30 F.3d
1011, 1012 (8th Cir. 1994) (“In Custis . . . , the Supreme Court held that there is no
federal constitutional right to collaterally attack a prior conviction used to enhance



                                           -7-
a sentence on any constitutional ground other than failure to appoint counsel for an
indigent defendant.”).

       Here, Andrews’s “alleged constitutional violation[] [does not] rise[] to the level
of a jurisdictional defect resulting from the failure to appoint counsel at all.” See
Custis, 511 U.S. at 496; see also Goldsby v. United States, 152 F. App’x 431, 440
(6th Cir. 2005) (holding that a defendant could not collaterally attack his two prior
state convictions when he “claim[ed] that he was constructively denied counsel”
because the defendant could not “show that he was not appointed counsel”).

      Thus, all three of Andrews’s arguments regarding his two second-degree-
assault convictions fail, and the two convictions thus qualify as ACCA offenses.

                              b. Third-Degree Assault
      Andrews also argues that his conviction for third-degree assault under
Minnesota Statute § 609.223, subdivision 1 is not a predicate offense under the
ACCA. But as Andrews acknowledges, this argument is foreclosed by our precedent.
See United States v. Wadena, 895 F.3d 1075, 1076 (8th Cir. 2018) (per curiam)
(holding that third-degree assault convictions in violation of Minn. Stat. § 609.223,
subdivision 1 count as violent felonies under the ACCA).

       Because Andrews’ two second-degree-assault convictions and one
third-degree-assault conviction constitute three qualifying ACCA offenses, we affirm
the district court’s application of the ACCA sentencing enhancement.

                            B. Gambling Condition
      Andrews also challenges the special condition of his supervised release that
prohibits him from gambling. The condition reads as follows:




                                          -8-
      d. The defendant shall be prohibited from participation in any form of
      gambling. The defendant shall not enter any casino or gambling
      establishment. This prohibition includes but is not limited to on-line
      gambling, charitable gambling, wagering, pull tabs, lottery, and lottery
      scratch-off games.

Appellant’s Add. at 5.

       We review the court’s imposition of supervised release conditions for abuse of
discretion. United States v. Bell, 915 F.3d 574, 577 (8th Cir. 2019). “While the
district court’s discretion is broad, it is not absolute.” Id. A special condition must
satisfy three requirements: (1) the condition must be “reasonably related” to the 18
U.S.C § 3553(a) sentencing factors; (2) the condition cannot deprive the defendant
of his liberty more “than is reasonably necessary for the purposes set forth in
§ 3553(a)”; and (3) the condition must “be consistent with any pertinent policy
statements issued by the Sentencing Commission.” Id. (alteration omitted) (quoting
United States v. Wiedower, 634 F.3d 490, 493 (8th Cir. 2011)). Additionally, the
special condition must be based on an individualized inquiry into the facts and
circumstances of that defendant’s particular case. See id. But as long as the record
supports a basis for imposing the condition, we will affirm, regardless of whether the
court made individualized findings. Id.

       Andrews argues that the district court abused its discretion by prohibiting him
“from . . . participati[ng] in any form of gambling” and from “enter[ing] any casino
or gambling establishment.” Appellant’s Br. at 37. Specifically, Andrews asserts:
(1) the court did not respond to Andrews’s objection to the condition; (2) the court
did not make any finding related to this condition; (3) “[t]he offense of conviction . . .
has no relation whatsoever to gambling or to casinos”; and (4) prohibiting the
spending of “discretionary income from drug dealing . . . . on entertainment is not
reasonably related to the statutory goals of sentencing.” Appellant’s Br. at 38.


                                           -9-
       Andrews’s first and second arguments do not require reversal. Though “[a]
special condition of release must be supported by particularized findings specific to
the defendant, . . . . reversal is not required by a lack of individualized findings”
“[w]here the basis for an imposed condition is sufficiently evident and can be
discerned from the record.” United States v. Osman, 929 F.3d 962, 966 (8th Cir.
2019) (citation omitted), reh’g denied (Oct. 10, 2019); see also United States v.
Schaefer, 675 F.3d 1122, 1124 (8th Cir. 2012) (“While this court encourages detailed
findings, it is enough that the basis for the imposed condition can be discerned from
the record.”). This record contains sufficient evidence for us to discern the court’s
basis for imposing the condition.

       As to Andrews’s third assertion, we do not require that an imposed condition
be related to the offense of conviction but rather that it be reasonably related to the
§ 3553(a) factors. See, e.g., United States v. Camp, 410 F.3d 1042, 1046 (8th Cir.
2005) (upholding an imposed condition of release that, “[c]learly, . . . [wa]s not
reasonably related to th[e] offense”); United States v. Sherwood, 850 F.3d 391, 396
(8th Cir. 2017) (“Without question, a district court has discretion to impose a special
condition not related to the offense of conviction, but the record must reflect an
individualized inquiry establishing that the condition does not restrict defendant’s
liberty more than is reasonably necessary to fulfill the sentencing goals.” (emphasis
added) (quotation omitted)).

       Lastly, the gambling prohibition during supervised release is reasonably related
to the statutory goals of sentencing in this case. District courts have discretion “to
impose conditions in light of the defendant’s history and characteristics and for the
purposes of deterrence and protecting the public from future criminal conduct.”
Camp, 410 F.3d at 1046. Andrews informed the probation officer that he “gambled
frequently,” starting around 2004 until his arrest in 2018. Final PSR at 23, United
States v. Andrews, No. 0:18-cr-00149-SRN-DTS-1 (D. Minn. 2020), ECF No. 308.



                                         -10-
He explained that “frequently” meant he visited casinos three to four times per week,
spending $300 to $400 of drug money per visit. He also stated that the money he used
to gamble was “drug money, . . . not real money.” Id. Furthermore, he has an
extensive criminal history, including several convictions for possession of a
controlled substance. He does not dispute the veracity of any of these facts on appeal.
The district court did not abuse its discretion by imposing this special condition.

                                 III. Conclusion
      For the foregoing reasons, we affirm.
                      ______________________________




                                         -11-